1    Anne Marie Tavella, ABA #1506045
     Davis Wright Tremaine LLP
2    188 W. Northern Lights Blvd., Ste. 1100
     Anchorage, Alaska 99503-3985
     Telephone: (907) 257-5300
3
     Facsimile: (907) 257-5399
     annemarietavella@dwt.com
4
     Attorneys for Defendant
5
                               IN THE UNITED STATES DISTRICT COURT
6
                                    FOR THE DISTRICT OF ALASKA
7
      WATTERSON CONSTRUCTION CO.,
8
                     Plaintiff,
             vs.                                        Alaska Superior Court Case No.:
9
                                                        3AN-21-04368CI
      INTERNATIONAL DOOR, INC.,
10
                     Defendant.                         Case No. 3:21-cv-_______________
11

12                           NOTICE OF REMOVAL OF CIVIL ACTION

13          Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant International Door, Inc.

14   (“International Door”) hereby removes this case to the United States District Court for the District

     of Alaska on the grounds set forth below:
15
            1.      On or about February 2 2021, Plaintiff Watterson Construction Co. (“Watterson”)
16
     filed an action against International Door in the Superior Court for the State of Alaska, Third
17
     Judicial District at Anchorage, titled Watterson Construction Co., v. International Door, Inc., Case
18
     No. 3AN-21-04368CI (the “State Action”).
19
                                          TIMELY REMOVAL
20
            2.      International Door first received the initial pleadings setting forth the claims for
21   relief on which the State Action is based on February 9, 2021. This Notice of Removal of Civil




      Case 3:21-cv-00047-JMK Document 1 Filed 03/02/21 Page 1 of 4
                                                                                        1    Action is filed within thirty days after receipt by International Door of copies of the Summons and

                                                                                        2    Complaint in the State Action on February 9, 2021, and is timely under 28 U.S.C. § 1446(b).

                                                                                        3                                        DIVERSITY JURISDICTION

                                                                                                     3.       This Court has original jurisdiction over the claims set forth in the Complaint
                                                                                        4
                                                                                             pursuant to 28 U.S.C. § 1332(a), on the basis of diversity jurisdiction. Diversity jurisdiction exists
                                                                                        5
                                                                                             where the matter in controversy is between citizens of different states and exceeds the sum or value
                                                                                        6
                                                                                             of $75,000, exclusive of interest and costs. 28 U.S.C. § 1332.
                                                                                        7
                                                                                                     4.       On information and belief, Watterson is a construction company incorporated in
                                                                                        8
                                                                                             Alaska, whose principal place of business is located in Anchorage, Alaska. Compl. ¶ 1.
                                                                                        9
                                                                                                     5.       Defendant International Door is a door supplier incorporated in the State of
                                                                                        10   Michigan, with its principal place of business in Canton, Michigan. It is a citizen of Michigan,
                                                                                        11   and therefore is not a citizen of the same state as Watterson. Compl. ¶ 2.

                                                                                        12           6.       The amount in controversy exceeds $75,000. Watterson prays in its Complaint for
                                            188 West Northern Lights Blvd., Ste. 1100

                                             (907) 257-5300  Fax: (907) 257-5399
Davis Wright Tremaine LLP




                                                                                        13   compensatory damages against International Door in excess of $860,566.96, plus enhanced
                                                Anchorage, Alaska 99503-3985




                                                                                        14   damages under the Alaska Unfair Trade Practices and Consumer Protection Act. Compl., Prayer
                            L AW O FFICES




                                                                                        15   for Relief ¶¶ 1-2.

                                                                                                     7.       Accordingly, the Complaint satisfies the diversity and amount in controversy
                                                                                        16
                                                                                             requirements of 28 U.S.C. §§ 1332(a) and 1441(b)(2). The State Action is, therefore, a civil action
                                                                                        17
                                                                                             over which this Court has original jurisdiction pursuant to 28 U.S.C. § 1332 and is one that may
                                                                                        18
                                                                                             be removed to this Court pursuant to the provisions of 28 U.S.C. §§ 1441 and 1446.
                                                                                        19

                                                                                        20

                                                                                        21   NOTICE OF REMOVAL OF CIVIL ACTION - Page 2 of 4
                                                                                             Watterson Construction Co., v. International Door, Inc., Case No. 3:21-cv-______________




                                                                                              Case 3:21-cv-00047-JMK Document 1 Filed 03/02/21 Page 2 of 4
                                                                                        1                                                      VENUE

                                                                                        2            9.       Venue is proper in this district pursuant to District of Alaska Local Rule 3.3(b).

                                                                                        3                                                     NOTICE

                                                                                                     10.      Attached as Exhibit A is a copy of the notice to the state court of the removal,
                                                                                        4
                                                                                             which will be filed promptly in the Superior Court for the State of Alaska, Third Judicial District
                                                                                        5
                                                                                             at Anchorage.
                                                                                        6
                                                                                                     11.      Copies of all process, pleadings, and orders received or obtained by International
                                                                                        7
                                                                                             Door are attached as Exhibits according to 28 U.S.C. § 1446(a):
                                                                                        8
                                                                                                     Exhibit ID       Document Name                                               Date Filed
                                                                                        9
                                                                                                     Exhibit B        Complaint                                                   02-02-2021
                                                                                        10           Exhibit C        Summons and Notice                                          02-02-2021
                                                                                        11           Exhibit D        Entry of Appearance                                         02-02-2021

                                                                                        12           WHEREFORE, International Door, Inc. has removed the state action to this Court.
                                            188 West Northern Lights Blvd., Ste. 1100

                                             (907) 257-5300  Fax: (907) 257-5399
Davis Wright Tremaine LLP




                                                                                        13
                                                Anchorage, Alaska 99503-3985




                                                                                                     DATED this 1st day of March, 2021.
                                                                                        14
                            L AW O FFICES




                                                                                                                                                DAVIS WRIGHT TREMAINE LLP
                                                                                        15                                                      Attorneys for Defendant International Door,
                                                                                                                                                Inc.
                                                                                        16
                                                                                                                                                By:     /s/ Anne Marie Tavella
                                                                                        17
                                                                                                                                                        Anne Marie Tavella, ABA #1506045
                                                                                        18

                                                                                        19

                                                                                        20

                                                                                        21   NOTICE OF REMOVAL OF CIVIL ACTION - Page 3 of 4
                                                                                             Watterson Construction Co., v. International Door, Inc., Case No. 3:21-cv-______________




                                                                                              Case 3:21-cv-00047-JMK Document 1 Filed 03/02/21 Page 3 of 4
                                                                                        1
                                                                                             Certificate of Service
                                                                                        2    On the 1st day of March 2021, a true and correct
                                                                                             copy of the foregoing document was sent to the
                                                                                        3    following parties via Email and U.S. Mail, postage paid:

                                                                                             Suzanne A. Adler
                                                                                        4    Douglas A. Karet
                                                                                             Bankston Gronning Brecht P.C.
                                                                                        5    188 W. Northern Lights Blvd., Suite 1020
                                                                                             Anchorage, AK 99503
                                                                                             sadler@bgbalaska.com
                                                                                        6    dkaret@bgbalaska.com

                                                                                        7    By:/s/   Kris Hamann

                                                                                        8

                                                                                        9

                                                                                        10

                                                                                        11

                                                                                        12
                                            188 West Northern Lights Blvd., Ste. 1100

                                             (907) 257-5300  Fax: (907) 257-5399
Davis Wright Tremaine LLP




                                                                                        13
                                                Anchorage, Alaska 99503-3985




                                                                                        14
                            L AW O FFICES




                                                                                        15

                                                                                        16

                                                                                        17

                                                                                        18

                                                                                        19

                                                                                        20

                                                                                        21   NOTICE OF REMOVAL OF CIVIL ACTION - Page 4 of 4
                                                                                             Watterson Construction Co., v. International Door, Inc., Case No. 3:21-cv-______________

                                                                                             4822-9127-7021v.2 0117289-000001


                                                                                              Case 3:21-cv-00047-JMK Document 1 Filed 03/02/21 Page 4 of 4
